               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

J.L.’S PLAZA 93, LLC, d/b/a PLAZA
93 WEST, f/k/a PLAZA 93
APARTMENTS,                                            8:19-CV-184
                 Plaintiff,

vs.                                                      ORDER

CAPITOL SPECIALTY INSURANCE
CORPORATION

                  Defendant.

      The Court has been advised that the parties have resolved their claims.
Filing 30. Accordingly,

      IT IS ORDERED:

      1.   The status conference set for June 2, 2020 is canceled.

      2.   On or before December 27, 2019, the parties shall file a joint
           stipulation for dismissal, or other dispositive stipulation,
           together with submitting to the undersigned judge a draft
           order which will fully dispose of their claims.

      3.   Absent compliance with this order, this case may be
           dismissed without further notice.

      Dated this 27th day of November, 2019.

                                          BY THE COURT:


                                          John M. Gerrard
                                          Chief United States District Judge
